TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00109-CR



                                  Chelsea Podowski, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY,
                            NO. C-1-CR-14-205047,
        THE HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief was originally due April 16, 2015. After three motions requesting

an extension of time to file the brief were granted by this Court, the brief was due July 17, 2015.

Appellant has now filed a fourth motion requesting an extension of time to file the brief.

               Appellant’s fourth motion for extension of time to file the brief is granted.

Appellant’s counsel, James Gill, is ordered to tender a brief in this cause no later than

August 17, 2015. No further extensions will be granted. Failure to file the brief by that date will

result in counsel being called before this Court to show cause why he should not be held in contempt

for violating this order, and the appeal being abated and remanded to the trial court for a hearing

pursuant to Texas Rule of Appellate Procedure 38.8. See Tex. R. App. Proc. 38.8(b)(2), (3).
              It is so ordered on this the 23rd day of July, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish




                                                2